DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,502,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claim 12 of U.S. Patent No. 8,502,681 which encompasses the same metes, bounds and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Levy et al. (US 6,426,701).

 Regarding claim 2, Levy discloses a wearable device comprising: a receiver to receive the first identification signal and the second identification signal; an indicator to indicate a cleanliness state of a user’s hands; and a control unit to control the indicator of hand cleanliness based at least in part on information from the receiver (col. 6, lines 16-65).
Regarding claim 3, Levy discloses wherein the control unit of the wearable device comprises logic to evaluate whether the wearable device is crossing the boundary based on receipt of the first identification signal and the second identification signal by the receiver (col. 6, lines 16-65).
Regarding claim 4, Levy discloses wherein the first beacon and the second beacon each comprise an infrared emitter (green indicator light 102 in col. 6, lines 3-8).
Regarding claims 5-6, Levy discloses wherein the first and second beacons have elements to attach the first and second beacons to a wall, and the boundary is implied by the wall (any other areas in col. 6, lines 30-32).
Regarding claim 7, Levy discloses wherein the first identification signal carries information indicative of which one of two sides of the boundary the first beacon is on (col. 6, lines 16-65).
Regarding claim 12, Levy discloses comprising emitters each to transmit an identity signal that includes information identifying the transmitting emitter (fig. 1; fig. 3; col. 6, lines 16-46).

Allowable Subject Matter
Claims 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: wherein the first beacon emits a first beam that carries the first identification signal and has a transverse cross-section having a maximum length along a first axis, wherein the first beacon is oriented with the first axis of the first beam substantially parallel to the boundary.

Response to Arguments
Applicant's arguments filed on November 19, 2021 have been fully considered but they are not persuasive. 
According to Applicant’s argument on page 5 of 7, (Levy does not disclose “a second beacon, associated with the boundary, to transmit a second identification signal, such that a transition, in the vicinity of the boundary, between the first identification signal and the second identification signal indicates the boundary”). The examiner respectfully disagrees with the Applicant because Levy clearly discloses badge 10 which is the second beacon to warn the person to wash their hands before re-entering the sterile environment (col. 6, lines 26-29). 
Transition; the beacon 20 which is the first beacon to communicate with the badge 10 which is a second beacon (fig. 1; page 6, [16-22]).
The boundary is the health care facility (col. 6, line 26).
Levy clearly discloses all the limitations in claim 1.
For at least the above reason, the rejection of claims is sustained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





DP
February 11, 2022

                                                                         /DANIEL PREVIL/                                                                                        Primary Examiner, Art Unit 2684